 



Exhibit 10.1
REGISTRATION RIGHTS AGREEMENT
     This Registration Rights Agreement (this “Agreement”) is made and entered
into as of March 6, 2007 by and between Basic Energy Services, Inc., a Delaware
corporation (“Basic”), the JetStar Stockholders’ Representative (solely in his
capacity as such and not in his individual capacity), and the individuals and
entities listed on Exhibit A attached hereto who execute one or more counterpart
signature pages to this Agreement (the “Holders”).
RECITALS
     A. This Agreement is entered into pursuant to that certain Agreement and
Plan of Merger, dated as of January 8, 2007 (the “Merger Agreement”), by and
among Basic, JS Acquisition LLC, a Delaware limited liability company and an
indirect and wholly owned subsidiary of Basic (“Merger Sub”), and JetStar
Consolidated Holdings, Inc., a Delaware corporation (“JetStar”).
     B. The Merger Agreement provides that, subject to the terms and conditions
of the Merger Agreement, JetStar will be merged with and into Merger Sub in a
statutory merger, with Merger Sub as the surviving entity in the merger (the
“Merger”) in which all issued and outstanding shares of capital stock of JetStar
will be converted into the right to receive, and will be exchangeable for, cash
and shares of Common Stock, par value $0.01 per share, of Basic (the “Basic
Common Shares”).
     C. It is a condition to the closing of the transactions contemplated by the
Merger Agreement that Basic and the JetStar Stockholders’ Representative execute
and deliver this Agreement.
     Now, Therefore, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the parties hereto agree as follows:
AGREEMENT
     Section 1. Definitions and References.
     Unless otherwise defined herein, the capitalized terms in this Agreement
shall have the same meanings given to them in the Merger Agreement. For purposes
of this Agreement, in addition to the definitions set forth elsewhere herein,
the following terms shall have the following respective meanings:
     “Affiliate” of a Holder shall mean a person who, directly or indirectly
through one or more intermediaries, controls, is controlled by or is under
common control with such Holder, or the spouse or children (or a trust
exclusively for the benefit of a spouse and/or children) of such Holder.
     “Material Disclosure Event” means, as of any date of determination, any
pending or imminent event relating to Basic, which, in the good faith
determination of the Board of Directors of Basic (i) upon the advice of counsel,
requires disclosure of material, non-public

1



--------------------------------------------------------------------------------



 



information relating to such event in any registration statement in order to
make such registration statement not materially misleading, (ii) upon the advice
of counsel, is otherwise not required to be publicly disclosed at that time
(e.g., on Forms 10-K, 8-K, or 10-Q) under applicable federal or state securities
laws, and (iii) if publicly disclosed at the time of such event, would have a
material adverse effect on the business, financial condition or prospects of
Basic or would materially and adversely affect a pending or proposed
acquisition, merger, recapitalization, consolidation, reorganization, financing
or similar transaction, or negotiations with respect thereto.
     “Prospectus” means the prospectus (including, without limitation, any
preliminary prospectus, any final prospectus, any free writing prospectus
relating thereto and any prospectus that discloses information previously
omitted from a prospectus filed as part of an effective registration statement
in reliance upon Rule 430A (or any successor provision thereto) under the
Securities Act) included in the Shelf Registration Statement, as amended or
supplemented by any prospectus supplement with respect to the terms of the
offering of Registrable Securities covered by the Shelf Registration Statement
and by all other amendments and supplements to such prospectus, including all
material incorporated by reference in such prospectus and all documents filed
after the date of such prospectus by Basic under the Securities Exchange Act of
1934, as amended (the "Exchange Act”), and incorporated by reference therein.
     “Register,” “registered” and “registration” shall refer to a registration
effected by preparing and filing the Shelf Registration Statement in compliance
with the Securities Act of 1933, as amended (the “Securities Act”) and the rules
and regulations thereunder, and the declaration or ordering of effectiveness of
the Shelf Registration Statement by the United States Securities and Exchange
Commission (the “SEC”).
     “Registrable Securities” shall mean (i) the Basic Common Shares issued to a
Holder pursuant to the Merger Agreement; and (ii) any Basic Common Shares or
other Basic securities issued as (or issuable upon the conversion or exercise of
any warrant, right, option or other convertible security which is issued as) a
dividend or other distribution with respect to, or in exchange for, or in
replacement of, such shares. For purposes of this Agreement, any Registrable
Securities shall cease to be Registrable Securities when (a) the Shelf
Registration Statement covering such Registrable Securities has been declared
effective by the SEC and such Registrable Securities have been disposed of
pursuant to such effective Shelf Registration Statement, (b) such Registrable
Securities are sold by a Holder in a transaction that is exempt from
registration pursuant to Rule 144 under the Securities Act or a transaction in
which the Holder’s rights under this Agreement are not assigned, (c) such
Registrable Securities may be sold under Rule 144(k) under the Securities Act,
or (d) such Registrable Securities have ceased to be outstanding.
     “Shelf Registration Statement” means a “shelf” registration statement on
Form S-3 (or if Form S-3 is not available to Basic, on such other appropriate
form) filed under the Securities Act providing for the registration of, and the
sale on a continuous or delayed basis by the Holders of, the Registrable
Securities pursuant to Rule 415 under the Securities Act and/or any similar rule
that may be adopted by the SEC, filed by Basic pursuant to the provisions of
Section 2 hereof, including the Prospectus contained therein, any amendments and
supplements to such registration statement, including post-effective amendments,
and all exhibits and all material incorporated by reference in such registration
statement.

2



--------------------------------------------------------------------------------



 



     Section 2. Registration.
     (a) Basic shall, as promptly as practicable after the Effective Time, and
in any event no later than the later of (i) March 31, 2007, and (ii) 30 days
after the Effective Time, file with the SEC a Shelf Registration Statement
relating to the offer and sale of the Registrable Securities by the Holders from
time to time in accordance with the methods of distribution elected by such
Holders and set forth in such Shelf Registration Statement (which plan of
distribution shall include a distribution by The SKM Equity Fund, III, L.P. and
SKM Investment Fund (collectively, the “Funds”) to their respective partners).
Basic shall thereafter use its reasonable best efforts to cause such Shelf
Registration Statement to become effective under the Securities Act as promptly
as practicable.
     (b) Basic shall use its reasonable best efforts to keep the Shelf
Registration Statement continuously effective under the Securities Act (which
shall include using such efforts to remove any stop orders), subject to
Section 4 hereof, in order to permit the Prospectus forming a part thereof to be
usable by Holders until the date (the “Termination Date”) that is the earlier of
(1) such time as none of the Basic Common Shares issued in the Merger continue
to constitute Registrable Securities, and (2) 24 months, plus the time periods
of any Suspension Periods (as defined below) imposed on the Holders by Basic,
after the Effective Time.
     Section 3. Piggy-Back Rights.
     (a) Participation in Underwritten Offerings. If Basic proposes to sell any
Basic Common Shares in an underwritten public offering for cash pursuant to a
registration statement under the Securities Act prior to the Termination Date (a
“Subject Offering”), then Basic shall give not less than 10 Business Days’
advance written notice to the Holders of Registrable Securities of its intention
to do so. Such notice shall include an estimate of the aggregate offering price
of the total number of Basic Common Shares proposed to be offered. Upon the
written request of any of such Holders (a “Piggy-Back Request”), given within 5
Business Days following the receipt by the Holders of any such written notice,
Basic shall include in such Subject Offering, subject to the proration
provisions of Section 3(b), such numbers of Basic Common Shares as shall be set
forth in such Piggy-Back Request and that have not been withdrawn from such
Piggy-Back Request pursuant to Section 3(c) (the “Piggy-Back Shares”). The
Piggy-Back Shares shall be included in the Subject Offering by means of a
Prospectus supplement relating to the Shelf Registration Statement and the other
registration statement(s) registering Basic Common Shares pursuant to which such
shares are being offered and sold in the Subject Offering. The number of Subject
Offerings in which Holders may participate shall not be limited prior to the
Termination Date.
     (b) Priority. If the managing underwriter of the Subject Offering advises
Basic in writing that the inclusion of the Piggy-Back Shares in such offering
would adversely affect the price or success of the offering, and Basic notifies
the requesting Holders in writing of such advice, then Basic will be obligated
only to include in the Subject Offering that number of shares which, in the
judgment of the managing underwriter, would not adversely affect the price or
success of the offering, (the “Maximum Number”) as follows and in the following
order of priority: (i) first, such number of Basic Common Shares as Basic
intended to be sold by Basic, (ii) second, if and to the extent that the number
of Basic Common Shares to be sold under clause (i) is less than the Maximum
Number, such number of Basic Common Shares as the Holders and

3



--------------------------------------------------------------------------------



 



any other holders of contractual piggy-back rights shall have intended to sell
that, when added to the number of Basic Common Shares to be sold under clause
(i), is less than or equal to the Maximum Number, which number of shares shall
be allocated among such Holders and others pro rata based on the number of Basic
Common Shares originally requested to be included in such offering, and (iii)
other securities of Basic requested to be included in such registration.
     (c) Withdrawal. Notwithstanding any request under this Section 3, any
Holder may elect in writing to withdraw its request for inclusion of its
Piggy-Back Shares in any offering; provided that (i) such request must be made
prior to the public announcement of such offering, or, if, as a result of the
proration provisions of Section 3(b), the Holders shall not be entitled to
include all Piggy-Back Shares in a Subject Offering that the Holders have
requested to be included, such request must be made within 3 Business Days of
being notified of such proration, and (ii) such withdrawal shall be irrevocable
and, after making such withdrawal, such Holder shall no longer have any right to
include Piggy-Back Shares in the Subject Offering as to which such withdrawal
was made.
     (d) No Piggy-Back Rights if a Holder Not Subject to Standstill.
Notwithstanding the other provisions of this Section 3, Basic shall have no
obligation to give notice to any Holder of any Subject Offering or to include
any of such Holder’s Registrable Securities in such Subject Offering if Basic
waives the application of the standstill provisions set forth in Section 4(b) as
to such Holder in writing (in form and substance reasonably satisfactory to the
Jetstar Stockholders’ Representative) with respect to such Subject Offering.
     Section 4. Suspension and Standstill Periods.
     (a) Suspension Period. Basic may, by notice in writing to the Holders,
require the Holders to suspend the use of any Prospectus included in the Shelf
Registration Statement covering the Registrable Securities, during the
occurrence and continuance of a Material Disclosure Event and until Basic has
prepared and provided to the Holders and, if applicable, filed with the SEC, any
prospectus supplement or amendment to the Shelf Registration Statement required
by Section 5 (such period, a “Suspension Period”). Notwithstanding the
foregoing, no Suspension Period shall exceed 90 days in any one instance and
Basic may not exercise its rights set forth in the immediately preceding
sentence more than twice in any 12-month period. Each Holder agrees that, upon
receipt of notice from Basic of the occurrence of a Material Disclosure Event (a
“Suspension Notice”), such Holder will forthwith discontinue any disposition of
Registrable Securities pursuant to the Shelf Registration Statement or any
public sale or distribution, including pursuant to Rule 144 under the Securities
Act, until the earlier of (i) the expiration of the Suspension Period and
(ii) such Holder’s receipt of a notice from Basic to the effect that such
Suspension Period has ended. Any Suspension Notice shall be accompanied by a
certificate of the President or any Vice President of Basic confirming the
existence of the Material Disclosure Event, but such notice need not specify the
nature of the event giving rise to such Material Disclosure Event. If so
directed by Basic, such Holder will deliver to Basic (at Basic’s expense) all
copies, other than permanent file copies, then in such Holder’s possession, of
the most recent Prospectus covering such Registrable Securities at the time of
receipt of such Suspension Notice. In the event of a Suspension Notice, Basic
shall, promptly after such time as the related Material Disclosure Event no
longer exists, take any and all actions necessary or desirable to give effect to
any Holders’ rights under this Agreement that may have been affected by such
notice.

4



--------------------------------------------------------------------------------



 



     (b) Holder Standstill Period. Each Holder agrees not to, without the prior
written consent of the managing underwriter for any underwritten offering of
(i) securities of Basic that are the same as, or similar to, the Registrable
Securities, or (ii) any securities convertible into, or exchangeable or
exercisable for, securities of Basic that are the same as, or similar to, the
Registrable Securities, effect any disposition (except for dispositions included
in, or pursuant to, such an underwritten offering) pursuant to any registration
statement or any public sale or distribution, including pursuant to Rule 144
under the Securities Act, of any Registrable Securities or any securities
convertible into, or exchangeable or exercisable for, any securities of Basic
that are the same as, or similar to, the Registrable Securities, during the
period commencing 10 Business Days prior to the date of the final prospectus
relating to the offering of such securities of Basic (to the extent timely
notified in writing by Basic or the managing underwriter) and ending on the 90th
day after such date.
     Section 5. Obligations of Basic. Basic shall:
     (a) before filing the Shelf Registration Statement or any amendments
thereto or any supplements to the Prospectus, Basic will furnish to one counsel
selected by the JetStar Stockholders’ Representative draft copies of all such
documents proposed to be filed at least seven days prior to such filing, which
documents will be subject to the reasonable review of the JetStar Stockholders’
Representative and its agents and representatives; and not include in the Shelf
Registration Statement information concerning or relating to any Holder to which
such Holder shall reasonably object in writing (unless the inclusion of such
information is required by applicable law or the regulations of any national
securities exchange to which Basic may be subject);
     (b) cause the Shelf Registration Statement and any amendment thereto and
any Prospectus, as of the effective date of the Registration Statement and any
amendment or supplement thereto, (i) to comply in all material respects with the
applicable requirements of the Securities Act and (ii) not to contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that Basic shall have no responsibility for information regarding the Holders
provided to Basic in writing for inclusion in the Shelf Registration Statement
or any Prospectus;
     (c) if reasonably requested by the JetStar Stockholders’ Representative,
promptly prepare and file with the SEC a Prospectus supplement or post-effective
amendment to the Shelf Registration Statement including such information as the
JetStar Stockholders’ Representative reasonably specifies should be included
therein with respect to a Holder, including, without limitation, information
relating to the planned distribution of Registrable Securities, the number of
Registrable Securities being sold by a Holder, the name and description of a
Holder, the offering price of such Registrable Securities and any discount,
commission or other compensation payable in respect of the Registrable
Securities being sold, the purchase price being paid therefor to a Holder and
information with respect to any other terms of the offering of the Registrable
Securities to be sold;
     (d) prepare and file with the SEC any required filings under Rule 424 or
430A under the Securities Act or any required supplements to the Prospectus used
in connection with the Shelf Registration Statement as may be necessary to
comply with the provisions of the Securities

5



--------------------------------------------------------------------------------



 



Act with respect to the disposition of all Registrable Securities covered by the
Shelf Registration Statement through the Termination Date;
     (e) furnish without charge to each Holder such number of copies of the
Shelf Registration Statement and each amendment thereto, the Prospectus included
in such Shelf Registration Statement and the documents incorporated by reference
into such Shelf Registration Statement or Prospectus, as applicable in
conformity with the requirements of the Securities Act, as such Holder may
reasonably request, in order to facilitate the public sale or other disposition
of all or any of the Registrable Securities by such Holder (Basic hereby
consenting to the use in accordance with all applicable laws of the Prospectus
by the Holders in connection with the offering and sale of the Registrable
Securities covered by the Prospectus);
     (f) use all commercially reasonable efforts to register or qualify the
Registrable Securities covered by the Shelf Registration Statement under the
securities or Blue Sky laws of such jurisdiction within the United States as
shall be reasonably requested by the Holders for the distribution of the
Registrable Securities covered by the Shelf Registration Statement; provided,
that Basic shall not be required to qualify to do business in, to file a general
consent to service of process or to subject itself to material taxation in any
jurisdiction wherein it would not but for the requirements of this paragraph
(c) be obligated to do so; and provided, further, that Basic shall not be
required to qualify such Registrable Securities in any jurisdiction in which the
securities regulatory authority requires any Holder to submit any of such
Holder’s Registrable Securities to the terms, provisions and restrictions of any
escrow, lockup or similar agreement(s) for consent to sell Registrable
Securities in such jurisdiction unless such Holders agrees to do so;
     (g) comply with the provisions of the Securities Act applicable to Basic
and reasonably cooperate with the Holders with respect to the disposition of all
Registrable Securities covered by the Shelf Registration Statement in accordance
with the intended method or methods of distribution set forth therein;
     (h) take all reasonable actions necessary to ensure that the Registrable
Securities are and continue to be listed on the New York Stock Exchange or such
other market as may be the principal market on which Basic Common Shares are
quoted or listed;
     (i) promptly notify the Holders, at any time when the Prospectus relating
thereto is required to be delivered under the Securities Act, upon discovery
that, or upon the happening of any event as a result of which, the Prospectus
included in the Shelf Registration Statement, as then in effect, includes an
untrue statement of a material fact or omits to state any material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading and, at the request
of any Holder, promptly prepare and furnish to such Holder a reasonable number
of copies of a supplement to such Prospectus, or a revised Prospectus, as may be
necessary so that, as thereafter delivered to the purchasers of such Registrable
Securities, such Prospectus shall not include an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading; provided, that in the event of a Material Disclosure
Event, Basic shall be entitled to defer preparing and furnishing such supplement
or amendment until the end of the applicable Suspension Period, at which time it
shall so notify the Holders and shall prepare and furnish to the Holders any
such supplement or amendment as may then be required;

6



--------------------------------------------------------------------------------



 



     (j) promptly notify the Holders (i) when a Prospectus supplement or
post-effective amendment to the Shelf Registration Statement is proposed to be
filed and, with respect to a post-effective amendment to the Shelf Registration
Statement, when the same has become effective, (ii) of any request by the SEC or
any other federal or state governmental authority for amendments or supplements
to the Shelf Registration Statement or the Prospectus, (iii) of the issuance by
the SEC of any stop order suspending the effectiveness of the Shelf Registration
Statement or the initiation of any proceedings for that purpose, or (iv) of the
receipt by Basic of any notification with respect to the suspension of the
qualification of the Registrable Securities for sale in any jurisdiction or the
initiation of any proceeding for such purpose;
     (k) provide a transfer agent and registrar and provide a CUSIP number for
all such Registrable Securities covered by the Shelf Registration Statement, in
each case not later than the effective date of the Shelf Registration Statement;
     (l) cooperate with the Holders to facilitate the timely preparation and
delivery of certificates representing such Registrable Securities to be sold
under the Shelf Registration Statement, which certificates shall not bear any
restrictive legends except as required by law; and
     (m) if any Registrable Securities are sold pursuant to the Shelf
Registration Statement, make generally available to the Holders an earnings
statement satisfying the provisions of Section 11(a) of the Securities Act no
later than 30 days after the end of the 12-month period beginning with the first
day of Basic’s first fiscal quarter commencing after the effective date of the
Shelf Registration Statement, which earnings statement shall cover said 12-month
period, and which requirement will be deemed to be satisfied if Basic satisfies
the requirements of Rule 158 under the Securities Act and otherwise complies
with all applicable rules and regulations of the SEC.
     Section 6. Obligations of Holder. Each Holder shall:
     (a) furnish to Basic such information regarding itself, the Registrable
Securities held by it and the intended method of disposition of such securities
as Basic shall reasonably request and as shall be required in connection with
the actions to be taken by Basic hereunder, which shall be a condition precedent
to the obligations of Basic to include Registrable Securities of a Holder in the
Shelf Registration Statement;
     (b) promptly notify Basic of any changes in the information set forth in
the Shelf Registration Statement and the Prospectus or any document incorporated
by reference therein regarding such Holder or its plan of distribution, and
shall not use, distribute or otherwise disseminate any free writing prospectus,
as defined in Rule 405 under the Securities Act in connection with the sale of
Registrable Securities under the Shelf Registration Statement, without the prior
consent of Basic;
     (c) not disclose any material non-public information obtained by such
Holder in connection with this Agreement, and shall not use any such information
as the basis for any market transactions in the securities of Basic or its
Affiliates, unless and until such information is made generally available to the
public; and
     (d) following receipt of any supplement to any Prospectus, deliver such
supplement or revised Prospectus in connection with any offers or sales of
Registrable Securities, and not

7



--------------------------------------------------------------------------------



 



deliver or use any Prospectus not so amended, supplemented or revised. Following
delivery of notice that Basic is preparing and filing with the SEC a supplement
to the Prospectus, the Holders shall not make any further sales of Registrable
Securities pursuant to the Shelf Registration Statement until the Holders
receive such supplement from Basic.
     Section 7. Expenses. All expenses incurred in connection with the
registration pursuant to this Agreement, excluding underwriters’ or brokers’
fees, discounts and commissions, but including, without limitation, all
registration, filing, listing, application or qualification fees and expenses,
word processing, duplicating and printers’ fees and expenses, messenger and
delivery expenses, all fees and expenses of complying with state securities or
Blue Sky laws, the fees and disbursements of counsel for Basic, the fees and
disbursements of independent certified public accountants of Basic, and
reasonable fees and expenses of not more than one counsel, designated by the
JetStar Stockholders’ Representative, for the Holders (as a group) and the
JetStar Stockholders’ Representative, shall be paid by Basic. Each Holder shall
bear and pay all underwriting fees, discounts and commissions and brokerage
fees, any out-of-pocket expenses of such Holder, including any fees and expenses
of counsel to such Holder (other than as set forth in the prior sentence), and
any capital gains, income or transfer taxes applicable to securities offered for
the account of such Holder in connection with any registrations, filings and
qualifications made pursuant to this Agreement.
     Section 8. Transfer of Registration Rights. The registration rights of a
Holder under this Agreement with respect to any Registrable Securities shall not
be transferred or assigned except (i) to an Affiliate of such Holder or (ii) to
a partner of a Fund in connection with a distribution of Registrable Securities
by such Fund to its partners, but only if such distribution is made more than
four months after the Effective Time and at a time when the Shelf Registration
Statement is not effective. It shall be a condition to any such transfer or
assignment of such registration rights to an Affiliate that (i) such Holder
shall give Basic written notice prior to the time of such transfer stating the
name and address of the transferee and identifying the securities with respect
to which the rights under this Agreement are being transferred; (ii) such
transferee shall agree in writing, in form and substance reasonably satisfactory
to Basic, to be bound as a Holder by the provisions of this Agreement; and
(iii) immediately following such transfer the further disposition of such
securities by such transferee is restricted under the Securities Act; and
provided, further, that no Holder shall be entitled to designate any such
transferee if the Registrable Securities would continue to be Registrable
Securities for a period longer than would be the case in the hands of such
Holder.
     Section 9. Indemnification. In the event any Registrable Securities is
included in the Shelf Registration Statement under this Agreement:
     (a) Indemnification by Basic. Basic shall indemnify and hold harmless each
Holder, such Holder’s directors and officers, any selling agent selected by such
Holder with respect to the offering of such Registrable Securities, including
underwriters (as defined in the Securities Act), the JetStar Stockholders’
Representative and each person, if any, who controls such Holder or selling
agent within the meaning of Section 15 of the Securities Act, against any
losses, claims, damages or liabilities, joint or several, to which they may
become subject under the Securities Act or otherwise, insofar as such losses,
claims, damages or liabilities (or proceedings in respect thereof) arise out of
or are based upon any untrue or alleged untrue statement of any material fact
contained in the Shelf Registration Statement or any preliminary or final
Prospectus

8



--------------------------------------------------------------------------------



 



included therein (including any free-writing prospectus filed under Rule 424
under the Securities Act or any amendments or supplements thereto) or arise out
of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in the case of any Prospectus, in light of the circumstances under
which they were made, not misleading; and Basic shall reimburse each such
Holder, such Holder’s directors and officers, such selling agent or controlling
person, and the JetStar Stockholders’ Representative for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the indemnity agreement contained in this Section 9(a) shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability or action
if such settlement is effected without the consent of Basic (which consent shall
not be unreasonably withheld, conditioned or delayed); provided, further, that
Basic shall have no obligation to provide indemnification hereunder for any such
loss, claim, damage, liability or action to the extent that it arises out of or
is based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in the Shelf Registration Statement, preliminary or final
Prospectus, or amendments or supplements thereto, in reliance upon and in
conformity with written information furnished by or on behalf of any such Holder
or such Holder’s directors and officers, participating person or controlling
person, expressly for use in connection with such registration. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of any such Holder, such Holder’s directors and officers,
participating person or controlling person, and shall survive the transfer of
such securities by such Holder and any termination of this Agreement.
     (b) Indemnification by the Holders. Each Holder severally and not jointly
shall indemnify and hold harmless Basic, each of its directors and officers,
each person, if any, who controls Basic within the meaning of Section 15 of the
Securities Act, and each agent and any underwriter (within the meaning of the
Securities Act) for Basic and the JetStar Stockholders’ Representative against
any losses, claims, damages or liabilities, joint or several, to which Basic or
any such director, officer, controlling person, agent or underwriter may become
subject under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities (or proceedings in respect thereof) arise out of or are
based upon any untrue or alleged untrue statement of any material fact contained
in the Shelf Registration Statement or any preliminary or final Prospectus
included therein (including any free-writing prospectus filed under Rule 424
under the Securities Act or any amendments or supplements thereto) or arise out
of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in the case of any Prospectus, in light of the circumstances under
which they were made, not misleading, in each case to the extent, but only to
the extent, that such untrue statement or alleged untrue statement or omission
or alleged omission was made in the Shelf Registration Statement, preliminary or
final Prospectus, or amendments or supplements thereto, in reliance upon and in
conformity with written information furnished by or on behalf of such Holder
expressly for use in connection with such registration; and each such Holder
shall reimburse any legal or other expenses reasonably incurred by Basic or any
such director, officer, controlling person, agent, underwriter or the JetStar
Stockholders’ Representative in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, however, that the
indemnity agreement contained in this Section 9(b) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of such Holder (which consent shall
not be unreasonably withheld, conditioned or delayed); provided, further, that
the aggregate liability of each Holder hereunder shall be limited to an amount
equal to the net proceeds (after deducting

9



--------------------------------------------------------------------------------



 



any underwriting or broker’s discounts or commissions but before deducting
expenses) received by such Holder from the sale of Registrable Securities
covered by such Shelf Registration Statement.
     (c) Notice of Claims, Etc. Promptly after receipt by any person entitled to
indemnity under Section 9(a) or (b) hereof, of notice of the commencement of any
action or proceeding involving a claim referred to in such sections, such
indemnified party shall, if indemnification is sought against an indemnifying
party under this Section 9, notify the indemnifying party in writing of the
commencement thereof and the indemnifying party shall have the right to
participate in and assume the defense thereof with counsel selected by the
indemnifying party and reasonably satisfactory to the indemnified party;
provided, however, that an indemnified party shall have the right to retain its
own counsel, with all fees and expenses thereof to be paid by such indemnified
party (unless such indemnified party reasonably objects to such assumption on
the grounds that there may be defenses available to it that are different from
or in addition to the defenses available to such indemnifying party, in which
event the indemnified party shall have the right to control its defense and
shall be reimbursed by the indemnifying party for the expenses incurred in
connection with retaining one separate counsel). The failure to notify an
indemnifying party promptly of the commencement of any such action, if and to
the extent materially prejudicial to its ability to defend such action, shall
relieve such indemnifying party of any liability to the indemnified party under
this Section 9, but the omission so to notify the indemnifying party will not
relieve it of any liability that it may have to any indemnified party otherwise
than under this Section 9. Anything in this Section 9(c) to the contrary
notwithstanding, an indemnifying party shall not be liable for the settlement of
any action effected without its prior written consent (which consent shall not
unreasonably be withheld, conditioned or delayed), but if settled with the prior
written consent of the indemnifying party, or if there shall be a final judgment
adverse to the indemnified party, the indemnifying party agrees to indemnify the
indemnified party from and against any loss or liability by reason of such
settlement or judgment. No indemnifying party shall, without the prior consent
of the indemnified party, consent to entry of any judgment or enter into any
settlement or compromise, with respect to any pending or threatened action or
claim in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified party is an actual or potential party
to such action or claim), which (i) does not include as a term thereof the
unconditional release of the indemnified party from all liability in respect of
such action or claim or (ii) includes a statement as to, or an admission of,
fault, culpability or a failure to act, by or on behalf of the indemnified
party.
     (d) Contribution. To the extent any indemnification by an indemnifying
party is prohibited or limited by law or held by a court of competent
jurisdiction to be unavailable, the indemnifying party, in lieu of indemnifying
such indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities in
such proportion as is appropriate to reflect the relative fault of the
indemnifying party and indemnified party in connection with the actions which
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations. The relative fault of such indemnifying party
and indemnified party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such indemnifying party or
indemnified party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such

10



--------------------------------------------------------------------------------



 



action. The amount paid or payable by a party as a result of the losses, claims,
damages or liabilities referred to above shall be deemed to include any legal or
other fees or expenses reasonably incurred by such party in connection with any
investigation or proceeding. The parties hereto agree that it would not be just
and equitable if contribution pursuant to this Section 9(d) were determined by
pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to in the immediately preceding
paragraph. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.
     (e) Miscellaneous. The amount payable by an indemnifying party or payable
to an indemnified party as a result of the losses, claims, damages, expenses and
liabilities referred to in this Section 9 shall be deemed to include, subject to
the limitations set forth above, any reasonable legal or other expenses incurred
by such indemnified party in connection with investigating or defending any such
action or claim, payable as the same are incurred. The indemnification and
contribution required by this Section 9 shall be made by periodic payments of
the amount thereof during the course of the investigation or defense, as and
when bills are received or expense, loss, damage or liability is incurred. The
provisions of this Section 9 will remain in full force and effect, regardless of
any investigation made by or on behalf of any Holder or Basic or any of the
officers, directors or controlling persons referred to in this Section 9, or the
JetStar Stockholders’ Representative, and will survive the sale by the Holders
of Registrable Securities.
     Section 10. Rule 144. With a view to making available the benefits of
certain rules and regulations of the SEC that may at permit the sale of the
Registrable Securities to the public without registration, Basic agrees to use
its commercially reasonable efforts to file with the SEC in a timely manner all
reports and other documents required of Basic under the Securities Exchange Act
of 1934 until the Termination Date.
     Section 11. General Provisions.
     (a) Notices. Any notice, request or other communication required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given if personally delivered, transmitted by facsimile, delivered by nationally
recognized overnight courier or if deposited in the U.S. mail by registered or
certified mail, return receipt requested, postage prepaid. Notices shall be
delivered at the addresses set forth below such party’s name on the signature
pages hereto. Any party hereto may by notice so given change its address or
facsimile number for future notices hereunder. Notice shall conclusively be
deemed to have been given when personally delivered or on the third Business Day
after deposit in the mail in the manner set forth above.
     (b) Entire Agreement; Independence of Obligations. This Agreement
constitutes and contains the entire agreement and understanding of the parties
with respect to the subject matter hereof and supersedes any and all prior
negotiations, correspondence, agreements, understandings, duties or obligations
between the parties respecting the subject matter hereof.

11



--------------------------------------------------------------------------------



 



     (c) Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware without regard to
conflicts of law principles.
     (d) Severability. If one or more provisions of this Agreement are held to
be unenforceable under applicable law, then such provision(s) shall be excluded
from this Agreement and the balance of this Agreement shall be interpreted as if
such provision(s) were so excluded and shall be enforceable in accordance with
its terms.
     (e) Third Parties. Except as provided in Section 9, nothing in this
Agreement, express or implied, is intended to confer upon any person, other than
the parties hereto and their successors and assigns, any rights or remedies
under or by reason of this Agreement.
     (f) Successors and Assigns. Subject to the provisions of Section 8, the
provisions of this Agreement shall inure to the benefit of, and shall be binding
upon, the successors and permitted assigns of the parties hereto.
     (g) Captions. The captions to sections of this Agreement have been inserted
for identification and reference purposes only and shall not be used to construe
or interpret this Agreement.
     (h) Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one instrument. Delivery of an executed counterpart of
this Agreement by facsimile shall be effective to the fullest extent permitted
by applicable law.
     (i) Costs and Attorneys’ Fees. In the event that any action, suit or other
proceeding is instituted concerning or arising out of this Agreement or any
transaction contemplated hereunder, the prevailing party shall recover all of
such party’s costs and attorneys’ fees incurred in each such action, suit or
other proceeding, including any and all appeals or petitions therefrom.
[signature page follows]

12



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have executed this Registration
Rights Agreement as of the date first above written.

            Basic Energy Services, Inc.
      By:   /s/ Thomas M. Patterson         Name:   Thomas M. Patterson       
Title:   Vice President

    Basic Energy Services, Inc.
400 West Illinois, Suite 800
Midland, Texas 79701
Facsimile: (432) 570-0598
Attn: Kenneth V. Huseman, Chief Executive Officer   

With a copy to:
Andrews Kurth LLP
600 Travis, Suite 4200
Houston, Texas 77002
Facsimile: (713) 220-4285
Attn: David Buck and Mark Young

                  /s/ Clark R. Crosnoe       Clark R. Crosnoe, solely in his
capacity as the      JetStar Stockholders' Representative and not in his
individual capacity

2100 McKinney, Suite 1200
Dallas, Texas 75201
Facsimile: (214) 740-3630     

With a copy to:
Jones Day
2727 North Harwood Street
Dallas, Texas 75201
Facsimile: (214) 969-5100
Attn: Michael Weinberg
 
[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have executed this Registration
Rights Agreement as of the date first above written.

            ELMOW HOLDINGS, INC.
(formerly known as Rio Pumping Services, Inc.)
      By:   /s/ Jerry Mower         Name:   Jerry Mower        Title:   Vice
President   

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have executed this Registration
Rights Agreement as of the date first above written.

            ANDERCO, LLC
      By:   /s/ Steven C. Anderson         Name:   Steven C. Anderson       
Title:   Manager   

 



--------------------------------------------------------------------------------



 



         

     In Witness Whereof, the parties hereto have executed this Registration
Rights Agreement as of the date first above written.

                  By:   /s/ Kathleen S. Anderson         Name:   Kathleen S.
Anderson           

 



--------------------------------------------------------------------------------



 



         

     In Witness Whereof, the parties hereto have executed this Registration
Rights Agreement as of the date first above written.

            ANDERSON RESOURCES, INC .
      By:   /s/ William L. Anderson         Name:   William L. Anderson       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

     In Witness Whereof, the parties hereto have executed this Registration
Rights Agreement as of the date first above written.

            DURANGO ENTERPRISES, LLC
      By:   /s/ Daniel J. Klaus         Name:   Daniel J. Klaus        Title:  
Member     

 



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have executed this Registration
Rights Agreement as of the date first above written.

            IUKA CARMI DEVELOPMENT, LLC
      By:   /s/ Kenneth C. Gates         Name:   Kenneth C. Gates       
Title:   Manager/Member   

 



--------------------------------------------------------------------------------



 



         

     In Witness Whereof, the parties hereto have executed this Registration
Rights Agreement as of the date first above written.

            JAYHAWK PETRO-VENTURES, LLC
      By:   /s/ Daniel J. Klaus         Name:   Daniel J. Klaus        Title:  
Manager/Member   

 



--------------------------------------------------------------------------------



 



         

     In Witness Whereof, the parties hereto have executed this Registration
Rights Agreement as of the date first above written.

                  By:   /s/ David L. Murfin         Name:   David L. Murfin     
     

 



--------------------------------------------------------------------------------



 



         

     In Witness Whereof, the parties hereto have executed this Registration
Rights Agreement as of the date first above written.

            PERSHING, LLC
Custodian for Thornton E. Anderson IRA
      By:   /s/ Thornton E. Anderson         Name:   Thornton E. Anderson       
Title:   Owner   

 



--------------------------------------------------------------------------------



 



         

     In Witness Whereof, the parties hereto have executed this Registration
Rights Agreement as of the date first above written.

            STEPHENS OIL & CATTLE, LLC
      By:   /s/ John D. Stephens         Name:   John D. Stephens       
Title:   Manager   

 



--------------------------------------------------------------------------------



 



         

     In Witness Whereof, the parties hereto have executed this Registration
Rights Agreement as of the date first above written.

            SUNFLOWER BANK, NA,
Custodian for William L. Anderson IRA
      By:   /s/ Marv Hamel         Name:   Marv Hamel        Title:   Trust
Officer   

 



--------------------------------------------------------------------------------



 



         

     In Witness Whereof, the parties hereto have executed this Registration
Rights Agreement as of the date first above written.

            WHITSUNDAY ENTERPRISES, LLC
      By:   /s/ John D. Stephens         Name:   John D. Stephens       
Title:   Manager     

 



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have executed this Registration
Rights Agreement as of the date first above written.

            XPLORATION SERVICES, INC.
      By:   /s/ Dean Pattisson         Name:   Dean Pattisson        Title:  
President   

 



--------------------------------------------------------------------------------



 



         

     In Witness Whereof, the parties hereto have executed this Registration
Rights Agreement as of the date first above written.

                  By:   /s/ Jim Collet         Name:   Jim Collet           

 



--------------------------------------------------------------------------------



 



         

     In Witness Whereof, the parties hereto have executed this Registration
Rights Agreement as of the date first above written.

                  By:   /s/ Brad Elenburg         Name:   Brad Elenburg         
 

 



--------------------------------------------------------------------------------



 



         

     In Witness Whereof, the parties hereto have executed this Registration
Rights Agreement as of the date first above written.

                  By:   /s/ Jerry Mower         Name:   Jerry Mower           

 



--------------------------------------------------------------------------------



 



         

     In Witness Whereof, the parties hereto have executed this Registration
Rights Agreement as of the date first above written.

                  By:   /s/ Tim Schniederjan         Name:   Tim Schniederjan   
       

 



--------------------------------------------------------------------------------



 



         

     In Witness Whereof, the parties hereto have executed this Registration
Rights Agreement as of the date first above written.

                  By:   /s/ Jeff Miller         Name:   Jeff Miller           

 



--------------------------------------------------------------------------------



 



         

     In Witness Whereof, the parties hereto have executed this Registration
Rights Agreement as of the date first above written.

                  By:   /s/ David N. Autry         Name:   David N. Autry       
     

 